This appeal is from an order vacating or dissolving an ancillary attachment. Summons and complaint was filed seeking a judgment for use and occupation of land, but there was no final judgment in the cause. There must be a valid judgment from which an appeal may be taken to support an appeal. If there be none such, the court will of its own motion dismiss the appeal. Further, in the absence of such judgment this court is without jurisdiction. The purported appeal here is accordingly dismissed. Temple v. Dooley, 196 Ala. 360,71 So. 683; Stanton v. Heard, 100 Ala. 515, 14 So. 359.
Appeal dismissed.